         Case 2:20-cr-00271-RFB-VCF Document 55 Filed 02/11/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Terrance Brown

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-CR-271-RFB-VCF

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               EVIDENTIARY HEARING
13          v.
                                                                    (First Request)
14   TERRANCE BROWN,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jennifer Oxley, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Andrew Wong, Assistant Federal Public Defender, counsel for Terrance Brown, that the
21   Evidentiary Hearing currently scheduled on February 18, 2021 at 9:00 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel needs additional time to prepare for the evidentiary hearing and
25   review any supplemental discovery that may be provided.
26          2.      The defendant is not in custody and agrees with the need for the continuance.
       Case 2:20-cr-00271-RFB-VCF Document 55 Filed 02/11/21 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the first request for a continuance of the evidentiary hearing.
 3        DATED this 8th day of February, 2021.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7      /s/ Andrew Wong                                /s/ Jennifer Oxley
     By_____________________________                By_____________________________
 8   ANDREW WONG                                    JENNIFER OXLEY
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:20-cr-00271-RFB-VCF Document 55 Filed 02/11/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:20-CR-271-RFB-VCF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     TERRANCE BROWN,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the evidentiary hearing currently scheduled for

11   Thursday, February 18, 2021 at 9:00 a.m., be vacated and continued to ________________
                                                                               April 22, 2021 at
                  9 30 a
12   the hour of ___:___ __.m.; or to a time and date convenient to the court.

13          DATED this 11th
                       ___ day of February, 2021.

14
15
                                                RICHARD F. BOULWARE, II
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
